Title: Nicolas G. Dufief to Thomas Jefferson, 27 May 1816
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            A Philadelphie ce 27. May 1816
          
          J’ai reçu ce matin la lettre dont vous m’avez honoré, & me Suis acquitté aussitôt de votre commission pour Mr Gallatin qui recevra demain À New York les deux exemplaires de l’ouvrage admirable que vous envoyez à Mr De la Fayette. Avant de lui adresser les deux paquets Je me Suis assuré par Mr Dallas qu’il était, à présent, dans cette ville-là. J’ai accompagné le tout d’une lettre d’avis. J’ai quelque envie de faire un voyage en Europe pour assortir mon magazin des bons livres qui lui manquent dans tous les Genres & dans les differentes langues: Dans huit jours je Saurai, Si  Ce voyage aura lieu ou non. si j’ai le temps de vous en prévenir & de recevoir une réponse je le ferai, parce que Ce Sera toujours un vrai plaisir pour moi de vous procurer de par tout où
				j’irai, les choses qui pourraient vous être agréables ou utiles
          Vous recevrez par la poste qui part demain le premier vol. de Mackay Sur la longitude & quelques jours après le Second. ensuite mon dictionnaire Quoique le prix de Mackay Soit de 18.25 vous ne le payrez cependant que 14.00. Mr Duane me fait payer cinq dollars les deux exemplaires de l’ouvrage Sur Montesquieu. Le dictionnaire vous coûtera 12.00 relié en Veau
          Je vous ai crédité, dans le temps, de 24.68. Somme reçue de Mr J. Vaughan pour Balance de notre ancien compte
          
            Je Suis avec le plus profond respect Votre très-dévoué Serviteur
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir,
               Philadelphia 27 May 1816
            
            This morning I received the letter with which you honored me, and I immediately carried out your commission to Mr. Gallatin, who will receive tomorrow in New York two copies of the admirable work you are sending to Mr. Lafayette. Before dispatching the two packages, I made sure, through Mr. Dallas, that he was currently in that city, and I accompanied them with a written notification. I am tempted to take a trip to Europe to supply my store with the good books that it lacks in every genre and in the different languages. In eight days I will know whether this voyage will take place. If I have time to let you
			 know
			 about it and receive a reply, I will do so, because I will always take real pleasure in obtaining for  you, wherever I go,  things that you might find pleasing or useful
            You will receive Mackay’s first volume on longitude by the mail that leaves tomorrow and the second one a few days later. Then my dictionary. Although the price for Mackay is $18.25, you will only pay $14. Mr. Duane charges me five dollars for the two copies of the work on Montesquieu. The dictionary will cost you $12 bound in calf
            I credited you some time ago with $24.68, the amount received from Mr. J. Vaughan to balance our old account
            
              I am with the most profound respect your very devoted servant
              N. G. Dufief
            
          
        